Title: To George Washington from James Swan, 12 March 1796
From: Swan, James
To: Washington, George


          
            Sir
            Philadelphia 12 March 1796
          
          Having finish’d the business with which I was charg’d by France, and being perfectly free & independent, I have determin’d to offer myself to your Excellency.
          The late Treaty you have concluded with Spain, may create a Commission of Consul General in that Kingdom, like that which Mr De Viart, holds here under His Catholic Majesty. If you shall think proper to appoint me, I engage to execute the office with all the abilities, Credit & industry of which I am capable. with respect Sir Your mo. obd. Ser.
          
            Jam. Swan
          
        